Citation Nr: 1015217	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from October 1951 to 
September 1953.  He died in May 2003, and the appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In March 2010, the appellant appeared at a video conference 
hearing before 
the undersigned.  A transcript of the hearing is in the 
record. 

The appeal regarding entitlement to service connection for 
the cause of the Veteran's death is REMANDED to the RO via 
the AMC, in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The Veteran died in May 2003.  

2.  At the time of the Veteran's death, service connection 
was in effect for multiple residuals of shell fragment wounds 
of the bilateral lower extremities to include: right foot 
with deformity and multiple metallic foreign bodies, 
evaluated as 30 percent disabling; right thigh scars with 
retained foreign bodies, evaluated as 30 percent disabling; 
left leg scars with deformity of mid tibia and metallic 
foreign bodies involving Muscle Group XII, evaluated as 30 
percent disabling; skin graft scars, evaluated as 10 percent 
disabling; and, malaria, evaluated as 0 percent disabling.  
The total disability rating was 80 percent.  

3.  At the time of death, the Veteran was not in receipt of, 
or entitled to receive compensation for service-connected 
disability that was rated totally disabling on a schedular or 
unemployability basis preceding his death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.22, 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in September 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA provided 
adequate notice of how effective dates are assigned.  

In any event, even assuming the appellant was not provided 
with 38 U.S.C.A. § 5103(a)-compliant notice, it is undisputed 
in this case that the Veteran was not in receipt of, or 
entitled to receive a total evaluation at the time he died, 
or indeed at any other point during his life after April 1, 
1954.  Under the facts of this particular case, the Board 
finds that VA was not required to provide the appellant with 
38 U.S.C.A. § 5103(a)-compliant notice.  In this regard, VA 
is not required to provide notice under 38 U.S.C.A. § 5103(a) 
where, as a matter of law, entitlement to the benefit claimed 
cannot be established.  38 C.F.R. § 3.159(b)(3)(ii) (2009).  
This extends to the situation where a claim cannot be 
substantiated based on the application of the law to 
undisputed facts.  See VAOPGCPREC 5-2004.  See also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In the case at hand, 
the appellant does not dispute that the Veteran was not in 
receipt of, or entitled to receive, a total disability 
evaluation at the time of his death, or at any other time 
during his life after April 1, 1954.  The provisions of 
38 U.S.C.A. § 1318 require, at a minimum, that the Veteran 
have been in receipt of (or have been entitled to receive) 
such a rating.  Given that, based on the undisputed facts, 
the law precludes the benefit sought by the appellant, the 
Board finds that notice under 38 U.S.C.A. § 5103(a) was not 
required.

As to any duty to assist the appellant, given that under the 
undisputed facts of this case she is not legally entitled to 
the benefit sought, VA has no duty to assist her under 38 
U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. § 
3.159(d).  In any event, she has not suggested the existence 
of any outstanding evidence to obtain. 


DIC benefits pursuant to 38 U.S.C.A. § 1318 

The applicable law provides that when a Veteran dies, not as 
the result of his own willful misconduct, and was in receipt 
of or entitled to receive compensation at the time of death 
for a service-connected disability, and the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or the disability was 
continuously rated totally disabling for a period of not less 
than 5 years from the date of such Veteran's discharge or 
other release from active duty, or (in the case of a former 
prisoner of war who died after September 230, 1999) the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death, 
then VA shall pay DIC benefits to the surviving spouse in the 
same manner as if the Veteran's death was service-connected.  
38 U.S.C.A. § 1318.

Even though a Veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the Veteran's death were 
service-connected, if: (1) the Veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
Veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the Veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, a 
Veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

At the outset, the Board notes that there have been a number 
of court decisions in recent years interpreting 38 U.S.C.A. 
§ 1318.  Clarification has been provided by decisions from 
the United States Court of Appeals for the Federal Circuit.

The Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373, 1377 (Fed. Cir. 2003) (NOVA II), observed that VA had 
determined that the "entitled to receive" language of 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the Veteran's 
survivor, i.e., claims where no claim had been filed during 
the Veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 
(2008).

At the time of the Veteran's death, service connection was in 
effect for multiple residuals of shell fragment wounds of the 
bilateral lower extremities to include: right foot with 
deformity and multiple metallic foreign bodies, evaluated as 
30 percent disabling; right thigh scars with retained foreign 
bodies, evaluated as 30 percent disabling; left leg scars 
with deformity of mid tibia and metallic foreign bodies 
involving Muscle Group XII, evaluated as 30 percent 
disabling; skin graft scars, evaluated as 10 percent 
disabling; and, malaria, evaluated as 0 percent disabling.  
The total disability rating was 80 percent.   Thus, the 
Veteran had no service-connected disability or disabilities 
rated as totally disabling for at least 10 years prior to his 
death.  At the time of death, the combination of service-
connected disabilities was not a total disability rating, nor 
was he in receipt of unemployability under 38 C.F.R. § 4.16.  
Nor does the record show he was ever rated as totally 
disabling during his life, except immediately after service 
when he received a convalescence rating that ended March 31, 
1954.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death.  She argues that although his immediate 
cause of death was arteriosclerotic heart disease, the 
condition was significantly contributed to by his peripheral 
vascular disease which was a result of his service-connected 
disabilities including the multiple residuals of shell 
fragment wounds for which the Veteran was service connected 
for at the time of his death.

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the record shows that in the September 
2004 VCAA letter, the appellant was informed of the 
information and evidence necessary to substantiate a claim 
for DIC benefits, and was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.   The September 2004 letter did not, however, list 
the disabilities for which the Veteran was service-connected 
as outlined in Hupp.  The Board therefore will remand the 
case to ensure that the appellant receives the due process to 
which she is entitled.

In support of her claim, the appellant submitted a December 
2003 private medical statement from M. Zamani, M.D., who 
noted the Veteran died after suffering an acute myocardial 
infarction.  His chart had been discussed with Dr. Feiner, 
and his health problems during the six months prior to his 
death were noted.  In particular the extensive venous 
insufficiency ulcers that had plagued the Veteran during his 
last six months were important to note.  He noted that there 
was little doubt that the stresses involved in the treatment 
of these severe ulcers were at least as likely to have caused 
additional cardiovascular strain in a marginal system, 
therefore contributing to the ultimate myocardial infarction 
in some degree.  He stated "I understand the venous 
insufficiency was a service related injury, caused by 
extensive shrapnel injury during battle."

The appellant also submitted a January 2004 private medical 
statement from J. Feiner, M.D., who essentially noted the 
Veteran had been his patient and was attended by Dr. Masters 
in his group on the day he died after suffering a massive, 
fatal myocardial infarction.  He noted that he believed that 
the Veteran was receiving benefits for injuries sustained to 
the lower extremities in the war.  Since that time he had 
been having vascular difficulties in the lower extremities.  
The injuries had apparently been quite severe and required a 
year of hospitalization at St. Albans Medical Center.  He was 
undergoing treatment for vascular problems in the left leg by 
Dr. Wallace at the time of his fatal heart attack.  He was 
noted to have coronary artery disease but no major arteries 
were obstructed to the extent that would have required bypass 
surgery.  Most likely a plaque ruptured and led to his 
demise.  He noted, "I was hoping that you could consider the 
degree of stress that his leg was adding to his overall 
condition and the amount that this may have contributed to 
his death for the sake of his widow and any benefits that she 
may be entitled to."

The record shows that the RO concluded that the heart disease 
from which the Veteran died was not related to service-
connected disabilities; based on an April 2005 VA medical 
opinion which focused on chronotropic incompetence, a heart 
condition in which the heart rate fails to respond properly 
to metabolic demand.  The VA medical opinion failed to 
discuss the significance of Dr. Zamani's medical opinion that 
the "extensive venous insufficiency ulcers that had plagued 
him during his last six months of life," were important to 
note, and that they were at least as likely to have caused 
additional cardiac strain to a marginal system.  The VA 
opinion also did not properly address Dr. Feiner's opinion 
noting injuries sustained to his lower extremities in combat.  
Dr. Feiner noted that the Veteran had been having trouble 
with vascular disease of the left leg since that time and was 
undergoing treatment for his vascular disease at the time of 
his fatal heart attack.  

The Board finds that additional review of the records by a 
physician for a medical opinion is indicated in this case.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the appellant 
proper VCAA notice for the claim of 
service connection for the cause of the 
Veteran's death, to ensure content-
compliance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007). 

The VCAA notice should specifically 
inform the appellant of the disorders for 
which service-connection was in effect at 
the time of the Veteran's death, and 
inform the appellant of the evidence and 
information required to substantiate the 
claim of cause of death based on a 
service-connected condition that caused 
or contributed to the cause of the 
Veteran's death, and an explanation of 
the evidence and information required to 
substantiate the claim based on the 
arteriosclerotic heart disease as shown 
on the death certificate, and the 
myocardial infarction and chronotropic 
incompetence noted in the final 
hospitalization report.

2.  The RO should obtain a VA medical 
opinion to determine if a service-
connected disability or disabilities 
played any role in causing or 
contributing to cause of the Veteran's 
death.  The claim folder must be made 
available to the examiner for his or her 
review.  The rationale for all opinions 
expressed should also be provided.

In particular, the reviewing physician 
should be requested to opine as to 
whether it is as least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's arteriosclerotic heart 
disease and peripheral vascular disease 
were caused or chronically worsened by 
any service-connected disability or 
disabilities.  In addition, the examiner 
should review the file, to include Drs. 
Feiner and Zamari's letters, as well as 
the medical records and final 
hospitalization records, and the April 
2004 VA medical opinion; and determine 
whether the death was related to the 
Veteran's extensive lower extremities 
multiple shell fragment wound residuals 
and/or any resulting peripheral vascular 
disease.  

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
appellant should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


